DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are currently pending, with Claims 10-13 withdrawn and Claims 1-9 examined.
Election/Restrictions
Applicant's election with traverse of Claims 1-9 in the reply filed on 01/11/2022 is acknowledged.  The traversal is on the ground(s) that the system claims clearly define the catheter system as having properties specific to the cerebral venous system and thus the catheter system cannot be used in other tubular structures of the body.  This is not found persuasive because the claims do not recite any structural features that preclude the use of the catheter system in other areas of the body. Catheters of various sizes can be used in various parts of the body, and catheters additionally come in a range of sizes to accommodate different physiologies. Therefore, the sizes recited in the catheter system claims are not enough to preclude the use of the catheter system in other tubular structures of the body. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/11/2022.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 6 recites the limitation “the OC catheter has an OC distal tip ID of 13-27 French.” Antecedent basis for this limitation is not provided by the specification. Instead, the specification indicates either that the outer catheter has a distal tip inner diameter of 13-25 French (¶ [0021]) or 11-25 French (¶ [0035]). The instant specification describes the outer catheter distal tip outer diameter as being in the range of 13-27 French (¶ [0035]) or 15-27 French (¶ [0021]). This limitation is enabled by the specification because, although the specific inner diameter claimed is not stated in the specification, one of ordinary skill in the art would understand how to make and use the claimed invention since the difference between the specification and the claim is merely a different in a size range, which one of ordinary skill would have found obvious to modify if necessary based on patient physiology.
Claim 7 recites the limitation that the OC “has a proximally extending taper to an ID of 16-22 French.” Antecedent basis for the limitation is not provided by the specification. The specification indicates the OC has a proximally extending taper, but does not describe the diameter after the taper. This limitation is enabled by the specification because the taper, as well as a diameter range including the claimed range, is disclosed by the specification.
Claim Objections
Claim 1 is objected to because the language “the OD substantially corresponding to the ID of the OC distal end ID” should read “the OD substantially corresponding to the ID of the OC distal end”.
Claim 1 is objected to because there is no period at the end of the claim.
Claims 6 and 7 are objected to because the language “the OC catheter” should read “the OC”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite that the IC and OC have lengths “enabling femoral/jugular venous access to a patient”. This limitation is indefinite because anatomy and physiology varies among humans and each patient has a different required length for a catheter to access the cerebral vessels from femoral or jugular access sites. Based on this, one of ordinary skill in the art would not know the metes and bounds of the limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal (US 2016/0022964).
Regarding Claim 1, Goyal discloses a catheter system for accessing the cerebral venous system (intracranial access system 10, Fig. 3) from the femoral vein or jugular vein (¶ [0004, 0015, 0044]; femoral access is known in the art, as shown in ¶ [0004], so one of ordinary skill would recognize that accessing the vasculature as described throughout Goyal would indicate femoral access, and the system of Goyal is fully capable of being used in veins rather than arteries) comprising:
an outer catheter (distal access catheter 18, Fig. 3) having an OC distal end (18a, Fig. 3) having an OC distal end inner diameter (C, Fig. 3; ¶ [0035]);
an inner catheter (interior catheter with proximal support section 16, expanded section 14, and distal tip section 12, Fig. 3) having an IC distal tip end (12, Fig. 3), an IC 
Regarding Claim 2, Goyal discloses the inner catheter is a bi-axial system where the IC distal tip end (12, Figs. 3 and 4) is an independently moveable microwire (12a, Fig. 4) having a MW distal tip end (right side of microwire, Fig. 4) and a MW proximal end (left side of microwire, Fig. 4) telescopically engaged within the IC expanded section (14, Fig. 4; ¶ [0041]) and wherein the microwire (12a, Fig. 4) and IC are independently movable with respect to one another from outside the body (¶ [0041]).
Claims 8 and 9, Goyal discloses the inner catheter (Fig. 3) and outer catheter (18, Fig. 3) have lengths enabling femoral venous access or jugular venous access to a patient (¶ [0032] indicates the system has a total length of about 2 m; Table 2 of Applicant’s instant specification indicates femoral access requires about 1.2m of catheter length and jugular access requires a shorter length; therefore, since the catheter of Goyal is longer than 1.2m, it has a length enabling femoral and jugular venous access as it is capable of reaching the brain through either entry point).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2016/0022964) in view of Dorros et al (US 6902540).
Claim 3, Goyal further discloses the outer catheter includes a first outer catheter (18, Fig. 3) telescopically engaged with the inner catheter (interior catheter with proximal support section 16, expanded section 14, and distal tip section 12, Fig. 3), and where the first outer catheter (18, Fig. 3) has a first OC distal end (18a, Fig. 3) engageable with the inner catheter expanded section (14, Fig. 3) and where the first outer catheter (18, Fig. 3) includes a widening taper (18b, Fig. 3) adjacent to and extending proximally from the first outer catheter distal end (18a, Fig. 3).
Goyal is silent regarding a second outer catheter telescopically engaged with the first outer catheter, and where the second outer catheter has a second outer catheter inner diameter engageable with the first outer catheter, the second outer catheter having an inner diameter enabling a recanalization procedure to be conducted through the second outer catheter.
Dorros teaches a vascular access catheter, thus being in the same field of endeavor, with a first outer catheter (recovery catheter 344, Fig. 11) and a second outer catheter (main catheter 340, Fig. 11) telescopically engaged with the first outer catheter (344, Fig. 11), where the second outer catheter (340, Fig. 11) has a second outer catheter inner diameter engageable with the first outer catheter (as seen in Fig. 11, the catheters are engaged with one another because one catheter fits within the other), the second outer catheter having an inner diameter enabling a recanalization procedure to be conducted through the second outer catheter (Col. 12 line 62 – Col. 3 line 15; the main catheter can be advanced close to the site of the occlusion and therefore has a diameter sufficient to enable a recanalization procedure since the catheters within the main catheter perform the occlusion removal and therefore recanalization).

Regarding Claim 7, Goyal further discloses an inner outer catheter (18, Fig. 3).
Goyal is silent regarding an outer outer catheter, and wherein the inner outer catheter has an OC distal tip inner diameter of 13-16 French and has a proximally extending taper to an ID of 16-22 French.
Dorros teaches a vascular access catheter, thus being in the same field of endeavor, with a first outer catheter (recovery catheter 344, Fig. 11) and a second outer catheter (main catheter 340, Fig. 11) telescopically engaged with the first outer catheter (344, Fig. 11).
Therefore, it would have been obvious to modify the catheter system of Goyal to include a second outer catheter engageable with the first outer catheter (Fig. 11, Col. 12 line 62 – Col. 3 line 15). One of ordinary skill in the art would recognize that using the main catheter of Dorros along with the system of Goyal would allow for a greater 
Goyal/Dorros is silent whether the inner outer catheter has an OC distal tip inner diameter of 13-16 French and has a proximally extending taper to an ID of 16-22 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal/Dorros to have the inner outer catheter have an outer catheter distal tip inner diameter of 13-16 French and a proximally extending taper to an inner diameter of 16-22 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal/Dorros would not operate differently with an outer catheter distal tip inner diameter of 13-16 French and since the device would still fit within a patient’s vasculature the device would function appropriately with the claimed inner diameter and taper. Further, applicant places no criticality on the range claimed. Applicant indicates that the outer catheter distal tip inner diameter can be in the range of 13-25 French (¶ [0021]), which is larger than the claimed range and therefore the claimed range is not critical. Additionally, the outer catheter is also described as “likely” having an inner diameter of 11-25 French, which is .
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2016/0022964).
Regarding Claim 4, Goyal is silent whether the inner catheter expanded section has a diameter of 11-25 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal to have the inner catheter expanded section have a diameter of 11-25 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Goyal would not operate differently with an inner catheter expanded section diameter of 11-25 French and since the device with an inner catheter expanded section diameter of 11-25 French would still be capable of fitting within a patient’s vessels, the device would function appropriately with the claimed inner catheter expanded section diameter. Further, applicant places no criticality on the range claimed, indicating simply that inner catheter expanded section diameter “would likely” be within the claimed ranges (¶ [0035]).
Regarding Claim 5, Goyal discloses the inner catheter expanded section has a length of 12-15 cm. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the inner catheter expanded section of Goyal to be from 12-15 cm to 4-12 cm as applicant appears to have placed no criticality on the claimed range (see ¶ [0034] indicating the extended section can have a total length between 12-17 cm, in contrast to ¶ [0020] and Table 2 that indicate the expanded section has a length of 4-12 cm; since Applicant describes two possible length ranges, there does not appear to be criticality to either range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 6, Goyal is silent whether the outer catheter has an outer catheter distal tip inner diameter of 13-27 French.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Goyal to have an outer catheter distal tip inner diameter of 13-27 French since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 outer diameter (¶ [0021, 0035]). Therefore, Applicant does not place criticality on the range claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,456,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented case discloses more limitations, and as such discloses a species of the instant application’s genus. Since it has been held that a species anticipates the genus, the patented Claim 1 anticipates the pending Claim 1. The patented Claim 1 discloses all Claim 1, and in addition also claims a central axis of the inner catheter and a wire that passes through the inner catheter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA R ARBLE/Examiner, Art Unit 3781